United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued September 27, 2013         Decided December 3, 2013

                       No. 11-5102

               ABDUL RAZAK ALI, DETAINEE,
                      APPELLANT

                             v.

            BARACK OBAMA, PRESIDENT, ET AL.,
                     APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:10-cv-01020)


     H. Candace Gorman argued the cause and filed the briefs
for appellant.

     Sydney Foster, Attorney, U.S. Department of Justice,
argued the cause for appellees. With her on the brief were
Stuart F. Delery, Principal Deputy Assistant Attorney
General, Ian Heath Gershengorn, Deputy Assistant Attorney
General, and Robert M. Loeb, Attorney, U.S. Department of
Justice. Matthew M. Collette and Douglas N. Letter,
Attorneys, U.S. Department of Justice, entered appearances.

   Before: KAVANAUGH, Circuit Judge, and EDWARDS and
WILLIAMS, Senior Circuit Judges.
                              2
   Opinion for      the   Court   filed   by   Circuit   Judge
KAVANAUGH.

    Opinion concurring in the judgment filed by Senior
Circuit Judge EDWARDS.

    KAVANAUGH, Circuit Judge: The United States is
engaged in an ongoing war against al Qaeda, the Taliban, and
associated forces. In March 2002, as part of that war, Abdul
Razak Ali was captured by U.S. and Pakistani forces at a
four-bedroom house in Faisalabad, Pakistan. After Ali’s
capture, the U.S. military detained him as an enemy
combatant. Since June 2002, Ali has been held at the U.S.
Naval Base in Guantanamo Bay, Cuba.

     When captured at the house in Pakistan, Ali was with an
al Qaeda-associated terrorist leader named Abu Zubaydah.
Also present were four former trainers from a terrorist
training camp in Afghanistan, multiple experts in explosives,
and an individual who had fought alongside the Taliban.
Their living quarters contained documents bearing the
designation “al Qaeda,” electrical components, and a device
typically used to assemble remote bombing devices. At the
time of his capture, Ali had been at the terrorist guesthouse
for about 18 days. Soon after the capture, an FBI interrogator
asked Ali for his name and nationality. Ali falsely identified
himself as Abdul Razzaq of Libya. Ali maintained that lie for
the next two years.

     That much is undisputed. In addition, the record strongly
suggests, and the District Court found, two other significant
facts: Ali, a native Algerian, traveled to Afghanistan after
September 11, 2001, in order to fight in the war against U.S.
and Coalition forces. And while at the Pakistan guesthouse,
                              3
Ali participated in Abu Zubaydah’s terrorist training program
by taking English lessons.

     Under our precedents, we conclude that those facts justify
the President’s decision to detain Ali as an enemy combatant
pursuant to the 2001 Authorization for Use of Military Force.
See Pub. L. No. 107-40, § 2(a), 115 Stat. 224 (2001); Hamdi
v. Rumsfeld, 542 U.S. 507, 518 (2004). We therefore affirm
the judgment of the District Court denying Ali’s petition for a
writ of habeas corpus.

                               I

    Shortly after the attacks against the United States on
September 11, 2001, Congress passed and President George
W. Bush signed the Authorization for Use of Military Force.
The AUMF provides:

    That the President is authorized to use all necessary and
    appropriate force against those nations, organizations, or
    persons he determines planned, authorized, committed,
    or aided the terrorist attacks that occurred on September
    11, 2001, or harbored such organizations or persons, in
    order to prevent any future acts of international terrorism
    against the United States by such nations, organizations
    or persons.

Pub. L. No. 107-40, § 2(a), 115 Stat. 224 (2001); see U.S.
Const. art. I, § 8.

    This Court has stated that the AUMF authorizes the
President to detain enemy combatants, which includes (among
others) individuals who are part of al Qaeda, the Taliban, or
associated forces. See Hussain v. Obama, 718 F.3d 964, 967
                                  4
(D.C. Cir. 2013). 1 Detention under the AUMF may last for
the duration of hostilities. See Hamdi v. Rumsfeld, 542 U.S.
507, 521 (2004); Uthman v. Obama, 637 F.3d 400, 402 (D.C.
Cir. 2011). This Court has assumed without deciding that, to
justify detention of a member of al Qaeda, the Taliban, or an
associated force, the Government must prove the detainee’s
status by a preponderance of the evidence. See Hussain, 718
F.3d at 967 n.3; Uthman, 637 F.3d at 403 n.3; Al-Bihani v.
Obama, 590 F.3d 866, 878 & n.4 (D.C. Cir. 2010). In a prior
case involving a Guantanamo detainee captured in the same
Faisalabad guesthouse as Ali, we recognized that the force
commanded by Abu Zubaydah constitutes an “associated
force” for purposes of the AUMF. See Barhoumi v. Obama,
609 F.3d 416, 423 (D.C. Cir. 2010). Ali does not dispute that
conclusion here.

    The only question, then, is whether Ali more likely than
not was part of Abu Zubaydah’s force. Ali says that he was
not. He admits that he was captured with Abu Zubaydah in
the Faisalabad, Pakistan, guesthouse. Ali also admits that he

     1
       As this Court has explained in prior cases, the President may
also detain individuals who substantially support al Qaeda, the
Taliban, or associated forces in the war. The National Defense
Authorization Act for Fiscal Year 2012 expressly permits military
detention of a “person who was a part of or substantially supported
al-Qaeda, the Taliban, or associated forces that are engaged in
hostilities against the United States or its coalition partners.” Pub.
L. No. 112-81, § 1021, 125 Stat. 1298, 1562 (2011). And our
earlier cases, citing the Military Commissions Act of 2009, permit
military detention of a person who was part of or “purposefully and
materially” supported al Qaeda, the Taliban, or associated forces in
the war. Al-Bihani v. Obama, 590 F.3d 866, 872 (D.C. Cir. 2010)
(quoting 10 U.S.C. § 948a(7)); see Almerfedi v. Obama, 654 F.3d 1,
3 n.2 (D.C. Cir. 2011); Uthman v. Obama, 637 F.3d 400, 402 n.2
(D.C. Cir. 2011).
                               5
lied about his identity from the time of his capture in March
2002 until late 2004, when he admitted that he is really Saeed
Bakhouche of Algeria, not Abdul Razzaq of Libya. 2 Ali
insists, however, that he mistook the Abu Zubaydah facility
for a public guesthouse, and that he had nothing to do with the
terrorist activity being planned there.

     In 2005, Ali filed a habeas petition contesting his
detention. After the Supreme Court ruled in Boumediene v.
Bush, 553 U.S. 723 (2008), that the habeas corpus right
extends to Guantanamo, the District Court took up Ali’s case
and held a three-day hearing. Based on Ali’s presence at the
guesthouse with Abu Zubaydah, his participation in Abu
Zubaydah’s training program, his admission to traveling to
Afghanistan to fight in the war against U.S. and Coalition
forces, and other evidence connecting Ali to Abu Zubaydah
fighters, the District Court concluded that “it is more probable
than not that” Ali “was in fact a member of Abu Zubaydah’s
force.” Ali v. Obama, 741 F. Supp. 2d 19, 27 (D.D.C. 2011).

     On appeal, Ali argues that the Government failed to
justify his detention by a preponderance of the evidence. He
also contests several procedural aspects of the habeas
proceeding, including the Government’s alleged failure to
disclose evidence that could have undermined the credibility
of two detainees who linked Ali to Abu Zubaydah’s force.

     This Court reviews the District Court’s ultimate habeas
determination de novo, its underlying factual findings for
clear error, and its procedural rulings for abuse of discretion.
See Barhoumi, 609 F.3d at 423.


    2
       The District Court spelled Ali’s name as Bakhouche. Ali’s
brief spells it as Bakhouch.
                               6



                               II

     The central fact in this case is that Ali was captured in
2002 at a terrorist guesthouse in Pakistan. This Court has
explained that a detainee’s presence at an al Qaeda or
associated terrorist guesthouse constitutes “overwhelming”
evidence that the detainee was part of the enemy force.
Uthman v. Obama, 637 F.3d 400, 406 (D.C. Cir. 2011)
(quoting Al-Adahi v. Obama, 613 F.3d 1102, 1108 (D.C. Cir.
2010)); see Alsabri v. Obama, 684 F.3d 1298, 1302 (D.C. Cir.
2012); Suleiman v. Obama, 670 F.3d 1311, 1314 (D.C. Cir.
2012); Almerfedi v. Obama, 654 F.3d 1, 6 n.7 (D.C. Cir.
2011); Al-Madhwani v. Obama, 642 F.3d 1071, 1075 (D.C.
Cir. 2011); Al-Bihani v. Obama, 590 F.3d 866, 873 n.2 (D.C.
Cir. 2010). We have previously affirmed the detention of an
individual captured in the same terrorist guesthouse as Ali.
See Barhoumi v. Obama, 609 F.3d 416, 425, 427 (D.C. Cir.
2010).

    Ali contends that he simply mistook the Abu Zubaydah
guesthouse for a public guesthouse. He argues that reliance
on his capture in the Abu Zubaydah guesthouse unfairly
presumes guilt by association – or, as he styles it, “guilt by
guesthouse.” Ali Br. 42. That argument has two flaws.

     To begin with, we are not talking about “guilt.” This is
not a criminal proceeding in which the Government asks a
court to find Ali guilty and punish him for past behavior by
sentencing him to a defined term of imprisonment. In other
words, this is not a federal criminal trial or a military
commission proceeding for war crimes. Rather, this case
involves military detention. The purpose of military detention
is to detain enemy combatants for the duration of hostilities so
                               7
as to keep them off the battlefield and help win the war.
Military detention of enemy combatants is a traditional,
lawful, and essential aspect of successfully waging war. See
Hamdi v. Rumsfeld, 542 U.S. 507, 518 (2004); WILLIAM
WINTHROP, MILITARY LAW AND PRECEDENTS 788 (rev. 2d ed.
1920) (military detention during wartime “is neither a
punishment nor an act of vengeance, but merely a temporary
detention which is devoid of all penal character”) (internal
quotation marks and citation omitted). The standard of proof
for military detention is not the same as the standard of proof
for criminal prosecution, in part because of the different
purposes of the proceedings and in part because military
detention ends with the end of the war.

     Moreover, determining whether an individual is part of al
Qaeda, the Taliban, or an associated force almost always
requires drawing inferences from circumstantial evidence,
such as that individual’s personal associations. Unlike enemy
soldiers in traditional wars, terrorists do not wear uniforms.
Nor do terrorist organizations issue membership cards,
publish their rosters on the Internet, or otherwise publicly
identify the individuals within their ranks. So we must look
to other indicia to determine membership in an enemy force.
As this Court has stated before, a person’s decision to stay
with the members of a terrorist force at a terrorist guesthouse
can be highly probative evidence that he is part of that force
and thus a detainable enemy combatant. One does not
generally end up at al Qaeda or other terrorist guesthouses in
Afghanistan or Pakistan by mistake – either by the guest or by
the host. See Uthman, 637 F.3d at 406.

    In any event, we need not address the hypothetical in
which a detainee’s presence at a terrorist guesthouse
constitutes the only evidence against him. In this case, at least
                               8
six additional facts support the conclusion that Ali more likely
than not was part of Abu Zubaydah’s force:

    •   Ali’s housemates at the terrorist guesthouse were not
        just foot soldiers, but included the terrorist leader Abu
        Zubaydah himself, as well as the senior leaders of
        Zubaydah’s force.
    •   Ali had been staying at the guesthouse for about 18
        days.
    •   The guesthouse in which Ali was captured contained
        documents and equipment associated with terrorist
        operations.
    •   Ali participated in Abu Zubaydah’s terrorist training
        program by taking English lessons at the guesthouse.
    •   Ali had traveled to Afghanistan after September 11,
        2001, with the intent to fight in the war against U.S.
        and Coalition forces.
    •   After his capture, Ali lied about his identity, and he
        maintained his false cover story for more than two
        years.

     First, it is undisputed that Ali’s housemates at the
terrorist guesthouse were not just foot soldiers, but included
Abu Zubaydah himself, as well as the senior leaders of
Zubaydah’s force. See Ali v. Obama, 741 F. Supp. 2d 19, 26
(D.D.C. 2011). Abu Zubaydah, an “associate” and “longtime
ally” of Osama bin Laden, operated terrorist training camps in
Afghanistan and led a force that engaged in hostilities against
U.S. and Coalition forces. J.A. 1620; THE 9/11 COMMISSION
REPORT: FINAL REPORT OF THE NATIONAL COMMISSION ON
TERRORIST ATTACKS UPON THE UNITED STATES 150, 174
(2004); see Barhoumi, 609 F.3d at 425; J.A. 1548; 9/11
COMMISSION REPORT at 59.           Zubaydah-trained fighters
coordinated with or joined al Qaeda, and at least one
Zubaydah associate attempted to attack the United States
                               9
homeland. See United States v. Ressam, 679 F.3d 1069,
1072-74 (9th Cir. 2012) (en banc); J.A. 1548-49, 1620; 9/11
COMMISSION REPORT at 261. 3

     After U.S. and Coalition forces eviscerated al Qaeda and
other terrorist training camps in Afghanistan in late 2001, Abu
Zubaydah retreated to a house in Faisalabad, Pakistan. He
used the Faisalabad house to prepare for attacks on U.S. and
Coalition forces using remote-detonated explosives. See Ali,
741 F. Supp. 2d at 26; J.A. 1600, 1651, 1736, 1741. Ali
admits that he knew Abu Zubaydah and that they lived
together at the Faisalabad guesthouse. And they were not
alone. Based on statements by guesthouse occupants and a
diary kept by an Abu Zubaydah associate, the District Court
concluded that approximately 10 senior leaders of Zubaydah’s
force resided at the guesthouse when Ali was captured there.
Ali, 741 F. Supp. 2d at 26. In an earlier case, we credited the
diary as “probative record evidence” providing a “veritable
membership list” for Zubaydah’s force. Barhoumi, 609 F.3d
at 425-26. The members of Zubaydah’s force named on that
list were not strangers to Ali. He identified them by name and
photo, and they identified him.

    It strains credulity to suggest that Ali spent time in early
2002 in a four-bedroom house in Faisalabad, Pakistan, with
Abu Zubaydah and the leaders of Zubaydah’s force while
having no idea what the people around him were doing. But

    3
      Courts in this circuit and others have likewise recognized
Abu Zubaydah’s association with al Qaeda. See United States v.
Moussaoui, 591 F.3d 263, 306 (4th Cir. 2010); Shafiiq v. Obama,
No. 05-1506, 2013 WL 3242201, at *1 (D.D.C. June 5, 2013);
Kandari v. United States, 744 F. Supp. 2d 11, 48 (D.D.C. 2010);
Mohammed v. Obama, 689 F. Supp. 2d 38, 58 (D.D.C. 2009); In re
Terrorist Attacks on September 11, 2001, 392 F. Supp. 2d 539, 561
(S.D.N.Y. 2005).
                               10
even granting Ali the benefit of the doubt, it is nearly
unfathomable that avowed terrorist leaders like Abu
Zubaydah would tolerate an unknown couch-surfer crashing
down the hall in the same house for several weeks. Of course,
there remains a slender possibility that Ali innocently
blundered into his extended stay at a heavily fortified terrorist
den. But one of his housemates offered a far more plausible
explanation: “all the people in the house were Al-Qaeda
people or ‘jihadis.’” J.A. 1650-51.

     In sum, the fact that Ali resided with Abu Zubaydah and
Zubaydah’s top lieutenants during their preparation for active
conflict with U.S. and Coalition forces strongly buttresses the
conclusion that Ali was part of Zubaydah’s force. Cf.
Khairkhwa v. Obama, 703 F.3d 547, 550 (D.C. Cir. 2012)
(affirming detention based on detainee’s “close ties” to
Mullah Omar); Alsabri, 684 F.3d at 1301 (affirming detention
based on detainee’s residence with U.S.S. Cole bomber and
continuing relationships with Taliban or al Qaeda members);
Al-Adahi, 613 F.3d at 1107 (affirming detention based on
detainee’s multiple “personal audience[s]” with Osama bin
Laden); Barhoumi, 609 F.3d at 425 (affirming detention based
on detainee’s capture in same guesthouse as Abu Zubaydah);
see generally Uthman, 637 F.3d at 404 (“company” that
detainee “was keeping” can suggest membership in terrorist
force); Hussain v. Obama, 718 F.3d 964, 969 (D.C. Cir. 2013)
(same); Latif v. Obama, 677 F.3d 1175, 1197 (D.C. Cir. 2012)
(same); Suleiman, 670 F.3d at 1314 (same); Al-Madhwani,
642 F.3d at 1076 (same); Esmail v. Obama, 639 F.3d 1075,
1077 (D.C. Cir. 2011) (same); Awad v. Obama, 608 F.3d 1, 9-
10 (D.C. Cir. 2010) (same).

    Second, it is undisputed that Ali had been staying at the
guesthouse for about 18 days. J.A. 1666. His stay there was
no brief layover on a tourist jaunt through Pakistan. On the
                              11
contrary, if Ali were there for innocent purposes, he had more
than ample time to recognize the dangerous company he was
keeping and leave. Likewise, Abu Zubaydah and the other
terrorists at the house had more than ample time to eject
someone who was an errant passer-by. The length of Ali’s
stay makes it all the more implausible that he was an innocent
bystander to the terrorist activity at Abu Zubaydah’s
guesthouse. Cf. Hussain, 718 F.3d at 970 (“extended stays” at
terrorist-linked mosques suggest affiliation with terrorist
force); Suleiman, 670 F.3d at 1314 (seven-month stay at
Taliban guesthouse shows detainee was “hardly stopping
by”); Almerfedi, 654 F.3d at 6-7 (extended stay at mosque
linked to terrorism suggests terrorist affiliation); Esmail, 639
F.3d at 1076 (“length of” detainee’s stay at training camp
constitutes “particularly strong evidence”).

     Third, it is undisputed that the guesthouse in which Ali
was captured contained documents and equipment associated
with terrorist operations. The District Court found that the
terrorist guesthouse where Ali resided contained “pro-al
Qaeda literature, electrical components, and at least one
device typically used to assemble remote bombing devices.”
Ali, 741 F. Supp. 2d at 21. Ali does not dispute that those
objects were in the guesthouse. Rather, he suggests that the
objects have alternative, benign uses. That’s true. But
electrical components, for example, have a much different
connotation when found next to an al Qaeda manual in a
terrorist guesthouse than when found in an electrical
engineering laboratory. Tellingly, the record included
evidence that Abu Zubaydah planned to conduct terrorist
attacks using remote-detonated explosives. J.A. 1549, 1600,
1736. Considered in context, the presence of pro-al Qaeda
literature, electrical components, and a device typically used
to assemble remote bombing devices in the guesthouse where
Ali spent about 18 days corroborates other evidence
                               12
connecting him to Abu Zubaydah’s force. Cf. Obaydullah v.
Obama, 688 F.3d 784, 792-93 (D.C. Cir. 2012) (explosives
found outside detainee’s residence suggest membership in
terrorist force); Khan v. Obama, 655 F.3d 20, 30 (D.C. Cir.
2011) (incriminating items discovered at detainee’s properties
suggest membership in terrorist force); Al-Adahi, 613 F.3d at
1109 (presence of Casio watch identified with terrorist attacks
suggests membership in terrorist force).

     Fourth, the District Court found, and the evidence
supports the conclusion, that Ali participated in Abu
Zubaydah’s terrorist training program by taking English
lessons at the guesthouse. At least one of Ali’s housemates
provided multiple, specific accounts of having witnessed Ali
and other housemates taking English lessons from a member
of Abu Zubaydah’s force. Ali offers no persuasive rebuttal to
those detailed eyewitness reports. The District Court did not
clearly err by relying on that evidence. Ali, 741 F. Supp. 2d at
26.

     Ali argues that there is nothing sinister about learning
English. That’s true in isolation, but again, the context here is
important. Otherwise-innocent activity can impart a different
meaning depending on the circumstances. Here, the record
included evidence that leaders of Abu Zubaydah’s force
provided English language training to help prepare their
members to better infiltrate English-speaking areas and
launch successful terrorist attacks. Ali’s willingness to
participate in such a training program undercuts his claim of
ignorance about terrorist activity in the guesthouse and further
connects him to Abu Zubaydah’s force. Cf. Alsabri, 684 F.3d
at 1304-06 (training at terrorist facility is compelling evidence
that detainee was part of terrorist force); Al Alwi v. Obama,
653 F.3d 11, 17-18 (D.C. Cir. 2011) (same); Al-Madhwani,
                              13
642 F.3d at 1075 (same); Esmail, 639 F.3d at 1076 (same);
Al-Adahi, 613 F.3d at 1108-09 (same).

     Fifth, the District Court found, and the evidence supports
the conclusion, that Ali had traveled to Afghanistan after
September 11, 2001, with the intent to fight in the war against
U.S. and Coalition forces. Ali admitted as much when,
shortly after his capture, he told an FBI interviewer that he
had departed Libya in October 2001 for Karachi, Pakistan,
and that “he met some Afghans in Karachi who took him to
Afghanistan to fight in the war.” J.A. 74. Ali does not
dispute the “damning” significance of traveling to the
battlefield to engage in combat against U.S. and Coalition
forces. Hussain, 718 F.3d at 968. Instead, he denies making
the admission.

     The Government contends that Ali admitted his trip to
Afghanistan in an FBI interview conducted within 48 hours of
his capture. The FBI agent’s notes indicate that the interview
subject was “Abdul Razzaq,” an alias that Ali has admitted
using and that multiple housemates associated with him. The
interview notes show that Razzaq was born in La Gilat, Libya,
in July 1970. The notes also give the names of Razzaq’s
parents and brother. All of that biographical data matches
information later provided by Ali at Guantanamo. As Ali
emphasizes, however, the FBI agent’s notes also indicate that
the interview subject was captured at a different Faisalabad
guesthouse where Ali never resided. The Government
contends that this notation was inaccurate and points to a later
intelligence report correcting the mistake. Ali insists that the
initial version – with the inaccurate guesthouse location –
proves that he is not the Abdul Razzaq who made the
incriminating admission.
                              14
     Given that multiple Faisalabad guesthouses were raided
on the same day, it seems most likely that the agent
interviewing Ali simply recorded the wrong site of capture in
his initial report. It strikes us as dramatically less plausible
that the agent interviewed a different Abdul Razzaq who
happened to have been born in the same place during the
same month of the same year to a family whose members had
the same names. Ali’s argument amounts to a claim of
innocence-by-typo. After hearing all the evidence, the
District Court concluded that Ali had made the admission, and
that the typo was just a typo. Ali, 741 F. Supp. 2d at 26-27.
We cannot say that this factual finding amounts to clear error.

    Sixth, it is undisputed that, after his capture, Ali lied
about his identity and maintained his false cover story for
more than two years. From the time of his capture in March
2002 until late 2004, Ali told U.S. interrogators that he was
Abdul Razzaq of Libya. Then he admitted that he had been
giving a false identity all that time, and that he is actually
Saeed Bakhouche of Algeria.

     Ali’s willingness to lie in this fashion is telling. If he
were truly an innocent traveler caught in the wrong place at
the wrong time, he presumably would have given his real
name. After all, Ali claims that he had nothing else in his past
to hide. Ali Br. 67. Our prior cases have discussed the more
likely explanation for behavior like Ali’s: Terrorists are
trained “to make up a story and lie.” Al-Adahi, 613 F.3d at
1111. Here, Ali’s sketchy tale bears several of the hallmarks
of counter-interrogation techniques that this Court has
observed in past cases: “developing a cover story . . .
recanting or changing answers . . . [and] giving as vague an
answer as possible.” Id. Whatever his motive, Ali’s
consistent lying about his name and nationality renders him
“wholly incredible.” Ali, 741 F. Supp. 2d at 27. Moreover,
                             15
his willingness to adopt and repeat a false cover story
constitutes strong evidence of guilt. See Al-Adahi, 613 F.3d
at 1107 (“false exculpatory statements are evidence – often
strong evidence – of guilt”); see Hussain, 718 F.3d at 969
(same); Latif, 677 F.3d at 1195 (same); Almerfedi, 654 F.3d at
7 (same); Al-Madhwani, 642 F.3d at 1076 (same); Esmail,
639 F.3d at 1076-77 (same); Uthman, 637 F.3d at 407 (same).

     To sum up, as the District Court correctly concluded, the
record here establishes the following: Ali was captured in a
terrorist guesthouse in Pakistan where he resided with Abu
Zubaydah and the senior leaders of Zubaydah’s terrorist force.
Ali had been there for about 18 days. The guesthouse where
Ali lived contained materials associated with al Qaeda and
terrorism, and Ali participated in at least one component of
Abu Zubaydah’s training program. Moreover, Ali had
traveled to Afghanistan to fight in the war against U.S. and
Coalition forces. And after his capture, Ali lied about his
identity for more than two years.

     Ali maintains that many of those facts, considered
individually, could have innocent explanations. Maybe yes,
maybe no. But individual pieces of evidence are not
considered in complete isolation from one another. Cf.
Bourjaily v. United States, 483 U.S. 171, 179-80 (1987)
(“individual pieces of evidence, insufficient in themselves to
prove a point, may in cumulation prove it”). As our
precedents have explained, this commonsense principle
carries no less weight in habeas proceedings for Guantanamo
detainees. See Hussain, 718 F.3d at 968; Uthman, 637 F.3d at
407; Al-Adahi, 613 F.3d at 1105-06.

    Considering the facts collectively and in light of our
precedents, and exercising de novo review of the District
Court’s ultimate conclusion, we conclude that the
                                 16
Government has satisfied its burden to prove that Ali more
likely than not was part of Abu Zubaydah’s force. 4 Any
alternative account would mean that Ali ended up in the
guesthouse by accident and failed to realize his error for more
than two weeks; and that Abu Zubaydah and his senior
leaders tolerated an outsider living within their ranks; and that
a different Abdul Razzaq who happened to have the same
biographical information traveled to Afghanistan after
September 11, 2001, to fight in the war against U.S. and
Coalition forces; and that, despite knowing that he was an
innocent man, Ali lied about his true name and nationality for
two years. Ali’s story “piles coincidence upon coincidence
upon coincidence.” Uthman, 637 F.3d at 407. We conclude
that the President has authority under the AUMF to detain
Ali. 5

                                 III

     In addition to contesting the sufficiency of the evidence
supporting his detention, Ali advances several procedural
challenges.

    First, Ali argues that he was entitled to a second habeas
hearing because, at his first hearing, the Government

    4
        We do not imply that all of the evidence discussed here is
necessary to determine that Ali was part of Abu Zubaydah’s force.
We hold only that the evidence here is sufficient to demonstrate that
Ali was part of Abu Zubaydah’s force and therefore sufficient to
justify his detention. Cf. Uthman v. Obama, 637 F.3d 400, 407 n.8
(D.C. Cir. 2011).
      5
        We reach this conclusion based solely on the evidence we
have discussed above. As noted further below, we need not and do
not rely on evidence from two detainees whose credibility Ali has
contested, Muhammed Noor Uthman and Musa’ab al-Madhwani.
                             17
allegedly failed to disclose evidence that could have
undermined the credibility of two detainees who linked him to
Abu Zubaydah’s force: Muhammed Noor Uthman and
Musa’ab al-Madhwani.

     The Constitution entitles a Guantanamo detainee to “a
meaningful opportunity to demonstrate that he is being held
pursuant to the erroneous application or interpretation of
relevant law.” Boumediene v. Bush, 553 U.S. 723, 779 (2008)
(internal quotation marks and citation omitted); see U.S.
Const. art. I, § 9. The court reviewing a habeas petition has
authority to “admit and consider relevant exculpatory
evidence.” Al-Bihani v. Obama, 590 F.3d 866, 875 (D.C. Cir.
2010) (quoting Boumediene, 553 U.S. at 786). In its case
management order, the District Court required the
Government to disclose any evidence “that tends materially to
undermine the Government’s theory as to the lawfulness of
the petitioner’s detention.” Case Management Order at 2, Ali
v. Obama, No. 10-1020 (D.D.C. Aug. 25, 2010).

     At Ali’s habeas hearing, the Government relied on
evidence from Uthman and al-Madhwani without disclosing
to Ali’s counsel certain information that could have
undermined the credibility of those detainees. But then the
Government formally withdrew reliance on the evidence from
al-Madhwani, and the District Court therefore did not
consider evidence from him in deciding whether to grant the
petition. Ali v. Obama, 741 F. Supp. 2d 19, 24 (D.D.C.
2011); cf. Al-Bihani, 590 F.3d at 881 (district court
“assiduously avoided” relying on facts related to possible
error). To be sure, the District Court did initially rely on
information from Uthman. But the District Court later made
an express finding that Ali would be detainable even without
considering any evidence from Uthman. See Ali v. Obama,
                              18
No. 10-1020, 2011 WL 1897393, at *1 (D.D.C. May 17,
2011).

     Like the District Court, we do not rely on evidence from
al-Madhwani or Uthman in determining that Ali more likely
than not was part of Abu Zubaydah’s force. Therefore, any
asserted error resulting from the Government’s alleged failure
to disclose evidence undermining the credibility of those two
detainees had no bearing on the outcome of the case in the
district court, nor any bearing on the outcome of this appeal.
Cf. Al-Bihani, 590 F.3d at 881 (asserted error would not
require reversal because it “would not have changed the
outcome of the case”).

     Second, Ali asserts a variety of challenges related to the
Government’s presentation of the case, including its decision
to amend its factual allegations and renumber its exhibits
before the habeas hearing, which allegedly deprived Ali’s
counsel of time to prepare. None of those claims constitutes
an error that justifies reversal on appeal. Far from depriving
Ali of a fair hearing, the District Court prudently
accommodated Ali’s counsel’s requests for additional
preparation time by rescheduling the habeas hearing from
October 2010 to December 2010 and by delaying closing
arguments by an extra day. See Tr. of Hearing at 81, Ali v.
Obama, No. 10-1020 (D.D.C. Dec. 15, 2010); Minute Order,
Ali v. Obama, No. 10-1020 (D.D.C. Oct. 4, 2010); Motion to
Reschedule Habeas Hearing, Ali v. Obama, No. 10-1020
(D.D.C. Sept. 15, 2010). At the same time, the District Court
appropriately moved the case along promptly, consistent with
the Supreme Court’s directive in Boumediene.               See
Boumediene, 553 U.S. at 795.

    Third, Ali cursorily alleges judicial bias by the District
Judge. That claim lacks merit. Ali does not identify any
                               19
actions that demonstrate improper judicial bias. Consistent
with Supreme Court precedent, Ali received “a meaningful
opportunity” to contest his detention. Id. at 779.

                              ***

     Based on the evidence that we have outlined, Ali more
likely than not was part of Abu Zubaydah’s force. To be sure,
as in any criminal or civil case, there remains a possibility that
the contrary conclusion is true – in other words, that Ali was
not part of Abu Zubaydah’s force. But the preponderance
standard entails decisions based on the more likely
conclusion. In our judgment, the evidence here demonstrates
that Ali more likely than not was part of Zubaydah’s force.
The President therefore has authority to detain Ali under the
2001 Authorization for Use of Military Force.

     In reaching our conclusion, we emphasize that this is not
a federal criminal or military commission proceeding. Ali is
not being criminally punished for his past behavior. Rather,
the United States is detaining Ali because of his status as an
enemy combatant in an ongoing war. Such military detention
is a traditional, lawful, and essential part of successfully
waging war. See Hamdi v. Rumsfeld, 542 U.S. 507, 518
(2004). Importantly, the standard of proof for such military
detention is not the same as the standard of proof for criminal
punishment, in part because the purpose of detention is not
punishment and in part because military detention – unlike a
criminal or military commission sentence – comes to an end
with the end of hostilities.

    We are of course aware that this is a long war with no
end in sight.   We understand Ali’s concern that his
membership in Zubaydah’s force, even if it justified detention
as an enemy combatant for some period of time, does not
                              20
justify a “lifetime detention.” Reply Br. 28 (capitalization
altered). But the 2001 AUMF does not have a time limit, and
the Constitution allows detention of enemy combatants for the
duration of hostilities. See Hamdi, 542 U.S. at 521; compare
USA PATRIOT Act of 2001, Pub. L. No. 107-56, § 224, 115
Stat. 272, 295 (numerous provisions set to expire on
December 31, 2005). The war against al Qaeda, the Taliban,
and associated forces obviously continues. Congress and the
President may choose to make long-term military detention
subject to different, higher standards. Indeed, for many years
now, under the direction of two Presidents, the Executive
Branch has unilaterally conducted periodic reviews and
released or transferred to foreign countries a large number –
in fact, the vast majority – of Guantanamo detainees. Many
releases or transfers have likewise occurred with detainees
who have been held on U.S. bases in foreign countries (and
outside of the courts’ habeas jurisdiction, see Al Maqaleh v.
Gates, 605 F.3d 84 (D.C. Cir. 2010)). But absent a statute
that imposes a time limit or creates a sliding-scale standard
that becomes more stringent over time, it is not the Judiciary’s
proper role to devise a novel detention standard that varies
with the length of detention. The only question before us is
whether the President has authority under the AUMF to detain
Ali. In conducting that analysis, we must apply the same
standard in 2013 that we would have applied in the aftermath
of Ali’s capture in 2002.

    We affirm the judgment of the District Court denying
Ali’s petition for a writ of habeas corpus.

                                                    So ordered.
    EDWARDS, Senior Circuit Judge, concurring in the
judgment. The Authorization for Use of Military Force
(“AUMF”) provides:

     That the President is authorized to use all necessary and
     appropriate force against those nations, organizations, or
     persons he determines planned, authorized, committed,
     or aided the terrorist attacks that occurred on
     September 11, 2001, or harbored such organizations or
     persons, in order to prevent any future acts of
     international terrorism against the United States by such
     nations, organizations or persons.

Pub. L. No. 107-40, § 2(a), 115 Stat. 224 (2001) (emphasis
added). In the National Defense Authorization Act for Fiscal
Year 2012 (“NDAA”), Pub. L. No. 112-81, § 1021, 125 Stat.
1298, 1562 (2011), Congress reaffirmed the provisions of the
AUMF. The NDAA added a provision saying that “covered
persons” include a “person who was a part of or substantially
supported al-Qaeda, the Taliban, or associated forces that are
engaged in hostilities against the United States . . . , including
any person who has committed a belligerent act or has
directly supported such hostilities in aid of such enemy
forces.” Id. § 1021(b)(2) (emphasis added).

    Abdul Razak Ali’s habeas petition has been denied in this
case because, as the majority says,

     Ali was captured in a terrorist guesthouse in Pakistan
     where he resided with Abu Zubaydah and the senior
     leaders of Zubaydah’s terrorist force. Ali had been there
     for about 18 days. The guesthouse where Ali lived
     contained materials associated with al Qaeda and
     terrorism, and Ali participated in at least one component
     of Abu Zubaydah’s training program [by taking English
     lessons]. Moreover, Ali had traveled to Afghanistan to
     fight in the war . . . .
                               2

     Nothing in the record indicates that Ali “planned,
authorized, committed, or aided the terrorist attacks” of
September 11, 2001, or that he “harbored [terrorist]
organizations or persons,” or that he was “part of or
substantially supported al-Qaeda, the Taliban, or associated
forces,” or that he “committed a belligerent act” against the
United States. Ali may be a person of some concern to
Government officials, but he is not someone who transgressed
the provisions of the AUMF or the NDAA. Ali’s principal sin
is that he lived in a “guest house” for “about 18 days.”

     The majority attempts to overcome this disjunction
between Ali’s alleged actions and the conduct prohibited by
the AUMF and the NDAA by pointing to Ali’s “personal
associations” with Abu Zubaydah during Ali’s very brief stay
in the guest house. The majority’s reliance on a “personal
associations” test to justify its conclusion that Ali is
detainable as an “enemy combatant” rests on the case law
from this circuit cited in the majority opinion, which I am
bound to follow. However, what is notable here is that there is
a clear disjunction between the law of the circuit and the
statutes that the case law purports to uphold. In other words,
the “personal associations” test is well beyond what the
AUMF and the NDAA prescribe.

    The majority explains that “[t]he purpose of military
detention is to detain enemy combatants for the duration of
hostilities so as to keep them off the battlefield and help win
the war.” This is indisputable, but it is no consolation for Ali
because the result of our judgment today is that Ali may now
be detained for life.

    The majority acknowledges, as it must, that the “war
against al Qaeda, the Taliban, and associated forces obviously
                                 3
continues,” and there is no end in sight. Our Nation’s “war on
terror” started twelve years ago, and it is likely to continue
throughout Ali’s natural life. Thus, Ali may well remain in
prison for the rest of his life. It seems bizarre, to say the least,
that someone like Ali, who has never been charged with or
found guilty of a criminal act and who has never “planned,
authorized, committed, or aided [any] terrorist attacks,” is
now marked for a life sentence.

     The majority says that “it is not the Judiciary’s proper
role to devise a novel detention standard that varies with the
length of detention.” Respectfully, in my view, that is not the
issue. The troubling question in these detainee cases is
whether the law of the circuit has stretched the meaning of the
AUMF and the NDAA so far beyond the terms of these
statutory authorizations that habeas corpus proceedings like
the one afforded Ali are functionally useless.